UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 05-1350



RAYMOND J. HOGAN,

                                               Plaintiff - Appellant,

          versus


TEXTRON FLEX ALLOY, INCORPORATED,

                                                Defendant - Appellee.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CA-03-194-3)


Submitted:   August 31, 2005             Decided:   September 27, 2005


Before TRAXLER, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Raymond J. Hogan, Appellant Pro Se. Kenneth Paul Carlson, Jr.,
Kristine Marie Howard, CONSTANGY, BROOKS & SMITH, L.L.C., Winston-
Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Raymond J. Hogan appeals the district court’s order

granting summary judgment to Defendant in this action alleging

discrimination in employment in violation of Title VII of the Civil

Rights Act of 1964, as amended.       We have reviewed the record and

find no reversible error.     Accordingly, we affirm for the reasons

stated by the district court.     See Hogan v. Textron Flex Alloy, No.

CA-03-194-3   (W.D.N.C.   Mar.   3,   2005).   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                AFFIRMED




                                  - 2 -